The evidence did not authorize the verdict for the defendant. The court erred in overruling the motion for new trial.
                          DECIDED MAY 8, 1941.
This is the second appearance of this case in this court. See Treisch v. Doster, 61 Ga. App. 292 (6 S.E.2d 128). The case was tried, and a jury rendered a verdict in favor of the defendant. The plaintiff excepted to the overruling of his motion for new trial.
1. The undisputed evidence showed that Treisch, the lessor, did not accept the abandonment of the premises by the lessee as a surrender of the lease. The lessee contended that the lessor agreed *Page 42 
to accept a cow in settlement of the note sued on. Such an agreement, however, would not amount to an accord and satisfaction, unless it was agreed that it should have that effect (Code, § 20-1201), and there was no evidence of such an agreement. The cow was not delivered to and accepted by the lessor, and the note was not surrendered to the lessee. The verdict for the defendant was not authorized by the evidence.
2. The court erred in admitting in evidence the record of a suit brought by the lessor against the lessee and other parties, seeking damages for the violation of the first-term lease contract, and other relief. This suit was not relevant to any issue made in the present case.
3. There is no merit in any of the other assignments of error. The court erred in overruling the motion for new trial.
Judgment reversed. Stephens, P. J., and Sutton, J., concur.